Citation Nr: 1633546	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  13-08 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, to include as due to the service connected diabetes mellitus Type II.

4.  Entitlement to service connection for a right knee disability, to include degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision, by the Phoenix, Arizona, Regional Office (RO). 

The appellant appeared and offered testimony at a videoconference hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of that hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of service connection for bilateral hearing loss disability, a right knee disability and hypertension, to include as due to the service connected diabetes mellitus Type II are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus is attributable to service.
CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  The law eliminates the concept of a well-grounded claim, and redefines the obligations of the VA with respect to the duty to assist claimants in the development of their claims.  First, the VA has a duty to notify the veteran and representative, if represented, of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2014).  VA must also inform the claimant which evidence VA will seek to provide and which evidence the claimant is to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014).  In the instant case, service connection for tinnitus is being granted.  As such, any deficiencies with regard to VCAA as to this issue are harmless and nonprejudicial.  

Legal Criteria and Analysis

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009). 

A claim for service connection generally requires competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the in-service injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1995). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Certain chronic diseases, such as an organic disease of the nervous system, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2014). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.

The appellant has appealed the denial of service connection for tinnitus.  After review of the record, the Board finds in favor of the appellant's claim. 

Service treatment records reveal normal ears at enlistment and at separation.  Service treatment records of October 1968 note that the Veteran reported and was treated for hearing loss.  

The Veteran has stated that he believes his tinnitus was caused by service to include noise trauma as a result from his work as a heavy equipment mechanical engineer and proximity to the shooting of M-14s in training.  He has related his tinnitus started in service and has continued since.

The Veteran's DD-214 shows that his military specialty was Engineer Equipment Repairman and his job as Engineer Equipment Maintenance.  The Board will concede noise exposure in service as his work required him to be around heavy equipment productive of loud noise.

The Veteran was afforded a VA examination in October 2009.  At the time, he reported he first experienced tinnitus in 1966 while in service.  He reported noise exposure through his work as a heavy equipment mechanic in service with no ear protection.  It was noted that post-service, he worked in construction and was exposed to noise from heavy equipment.  The examiner noted that the tinnitus was related to the bilateral hearing loss disability.  She also opined that based on the Veteran's reported history of significant noise exposure both during and after service, it is not possible to determine the etiology of the tinnitus without resorting to mere speculation.  

At the February 2016 videoconference hearing, the Veteran testified he was exposed to loud noise in service from working around heavy equipment.  He also testified he was exposed to noise from the firing of M-14s in training.  He further testified he did not use ear protection in service, but did use ear protection post service in his work in construction.  He further explained that post service, while he worked in construction, the equipment used was nowhere near as loud or as big as the equipment he worked on in service.  

Based on the evidence presented, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  In this regard, the Board notes that the Veteran has related that he was exposed to noise in service from his activities as a heavy equipment mechanical engineer.  He reported he has experienced tinnitus in and since service.  His allegations of tinnitus in service and since have been consistent.  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Here, we find that the Veteran is competent to report noise exposure and ringing in the ears.  Moreover, as noted above, the Veteran's DD-214 show that his military specialty was engineer equipment mechanic.  Furthermore, the Board finds that the appellant has presented credible testimony regarding the onset of his tinnitus.   

The Board is aware that the October 2009 VA examiner opined that based on the appellant's history of in-service and post service noise exposure, it is not possible to determine the etiology of the tinnitus without resorting to mere speculation, she stated that tinnitus was related to his hearing loss.  The opinion above is weighed against the Veteran's assertions but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Here, we find that the Veteran has been a consistent historian and is credible. 

As such, the Board finds that the evidence sufficiently shows the existence of a present disability, an in-service incurrence and a relationship between the present disability and service. Accordingly, when resolving all doubt in the Veteran's favor, service connection for tinnitus is granted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran seeks service connection for bilateral hearing loss disability, a right knee disability, and hypertension to include as due to diabetes mellitus, Type II.  After a review of the evidence of record, the Board finds that additional development is needed prior to deciding the issues on appeal.

In regards to hypertension, the Veteran has argued that this hypertension was caused or aggravated by his diabetes mellitus, Type II.  At the time of the initial denial of service connection for hypertension in February 2010, service connection for diabetes mellitus, Type II, was not in effect.  Since then, service connection for diabetes mellitus, Type II, was granted in a December 2013 rating decision.  The RO has not adjudicated the issue of service connection for hypertension since the grant of service connection for diabetes mellitus, Type II.  On remand, the RO should develop and adjudicate the issue on the claimed secondary basis, to include all necessary notice and any examination and/or etiology opinion needed.

As to the right knee, an April 2016 Report of Contact notes that the Veteran had an appointment for his right knee at the Phoenix, Arizona VA Medical Center in May 2016.  Moreover, at the February 2016 videoconference hearing, the Veteran testified he was treated in service for pain on the right knee and he complained of recurring right knee pain at separation from.  

A review of the service treatment records shows that the Veteran was seen for pain and swelling of the right knee in November 1966.  At the time, he reported he had bene involved in a car accident four years earlier.  X-rays were negative.  In April 1967, he was again seen for complaints of swelling and pain on his right knee.  X-rays were negative.  A diagnosis of questionable torn ligament or meniscus was entered.  It was noted that he was given an orthopedic appointment.  In a December 1968 Report of Medical History associated with the Veterans separation examination, recurrent pain and swelling of the right knee secondary to trauma, was noted.

The Veteran was afforded a VA examination in December 2009.  At the time, the examiner noted that the Veteran had an arthroscopic surgery of the right knee and that a review of those records could be helpful in rendering an opinion as they may shed some light as to the history of the disability.  As to an etiology opinion, the examiner stated that the right knee DJD may or may not have been due to trauma.  

A review of the record shows that the treatment records associated with the July 1997 arthroscopic surgery are of record.  Indeed, it may be possible that they had been associated with the file at the time the VA examination was conducted.  However, and regardless, the December 2009 VA examiner noted it would be helpful to review the records of the surgery in order to issue an opinion.  Therefore, it is clear the examiner did not review the records.  An opportunity for an examiner to review the records and render an opinion is needed.  

Based on the above, the Board finds that additional development and a new VA opinion is needed.  Indeed, the RO obtain all outstanding VA outpatient treatment records.  Moreover, a new examination of the right knee should be conducted.  The examiner should have the opportunity to review the records of the arthroscopic surgery and any additional records obtained as a result of this remand.  Furthermore, in providing an etiology opinion, the examiner should comment on the December 1968 note of recurrent pain and swelling of the right knee secondary to trauma fond in the report of medical history at the time of the Veteran's separation from service.

Finally, as to the hearing loss disability, an April 1966 entrance examination noted normal hearing.  Service treatment records of October 1968 show that the Veteran complained of bilateral hearing loss.  An audiological examination conducted at the time showed puretone thresholds of 20, 10, 10, 15, 25, and 15 in the right ear, and 25, 10, 0, 5, 20, and 20 in the left ear, at 250, 500, 1000, 2000, 4000 and 8000 MHz respectively.  

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran was afforded a VA examination in October 2009.  At the time, the examiner found that the Veteran had bilateral hearing loss disability.  However, she opined that the bilateral hearing loss disability was not due to noise exposure in service.  She reasoned that because his hearing was within normal limits bilaterally upon separation from active duty service, and because in a 2005 report the Institute of Medicine concluded that based upon current knowledge there is no sufficient scientific basis for the existence of delayed onset hearing loss.  In the examination report, she noted that hearing tests obtained between October 1968 and December 1968 in service, were within normal limits.

Based on the above, the Board finds that a new audiological examination is needed.  Indeed, while the examiner noted that hearing tests of October 1968 showed hearing within normal limits, as noted above, both the right ear and left ear had one puretone threshold of 25 which is abnormal hearing according to the holding in Hensley.  Moreover, she did not address the upward threshold shift in the Veteran's hearing, during service nor his reports of bilateral hearing loss in service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding VA treatment records, to include all records pertaining to the treatment of the right knee.  All obtained records should be associated with the evidentiary record.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a new VA audiological examination with an appropriate examiner to determine the nature and etiology of his bilateral hearing loss.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiry:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's bilateral hearing loss was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should comment upon upward threshold shifts in the Veteran's hearing in service upon examination, to include upon examination in October 1968 with complaints of bilateral hearing loss which showed abnormal hearing in a couple of frequencies bilaterally.  

The examiner should also specifically address the Veteran's contention that he has experienced hearing loss in service and since.  

A complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history. Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. Provide the Veteran with appropriate VCAA notice as to the issue of entitlement to service connection for hypertension on a direct and secondary basis, to include as due to diabetes mellitus type II.  

4. After #1 and #3 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his hypertension.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not that the Veteran's hypertension was either incurred in, or is otherwise related to, the Veteran's active duty service?

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent); "at least as likely as not" (meaning likelihood of at least 50 percent); or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood). The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

b) Is it at least as likely as not that the Veteran's hypertension was caused by or is aggravated by his service-connected diabetes mellitus, type II, to include his diabetes medications?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

Again, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent); "at least as likely as not" (meaning likelihood of at least 50 percent); or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).

A complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion without resorting to mere speculation, he/she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he/she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

5. After #1 has been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from an appropriate VA examiner to determine the nature and etiology of the Veteran's right knee DJD.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.  

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiry:

Is it at least as likely as not that the Veteran's right knee DJD was either incurred in, or is otherwise related to, the Veteran's active duty service, to include his repeated complaints and treatment for pain and swelling of the right knee in service?

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent); "at least as likely as not" (meaning likelihood of at least 50 percent); or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should specifically address the November 1966 and April 1967 complaints of and treatment for pain and swelling of the right knee in service, and the notation in the December 1968 Report of Medical History of recurrent pain/swelling of the right knee secondary to trauma.  

A complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

The examiner is advised that the Veteran is competent to report his symptoms and history. Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6. The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination reports and opinions comply with the Board's remand instructions.

If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


